September 23, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 11-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2022.
Applicant's election with traverse of Claims 1-10 in the reply filed on 09/15/2022 is acknowledged.  The traversal is on the ground(s) that “the PTO's restriction only focuses on one aspect of the claimed lumbar support device rather the device as a whole. This is improper. Second, the search and examination of Groups I and II would necessarily overlap and thus no "serious search and/or examination burden" exists. For example, claim 8 (Group I) and claim 17 (Group II) both recite that the taper towards each of the sides "defines a gradient which is equal to or greater than the gradient of the taper towards the bottom end." Accordingly, Applicant respectfully requests withdrawal of the restriction requirement and that Groups I and II be examined together.”.  This is not found persuasive because the claims defining the method of manufacturing such a structure is a completely separate art and subject matter that requires a separate field of search, as explained in the Election/Restriction requirement, which is examined in a separate technical center of the Patent Office where the Examiner of Record does not work.
The requirement is still deemed proper and is therefore made FINAL.

Specification

The abstract of the disclosure is objected to because the reference numbers included in the Abstract are not enclosed in parentheses.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 4,597,386).
				
    PNG
    media_image1.png
    135
    57
    media_image1.png
    Greyscale

As for clam 1, Goldstein teaches a lumbar support device for a specific user seated on a specific seat, the lumbar support device including: 
a substantially rigid body 24 defining a peripheral region, a rear surface having geometry defined by geometry of the specific seat, and an opposed front surface having geometry defined by a lumbar region of the specific user; and 
a resiliently deformable layer 23 covering at least a portion of the front surface.
	As for clam 2, Goldstein teaches a cover 25 arranged to cover the resiliently deformable layer and at least a portion of the body.
As for clam 3, Goldstein teaches that the rear surface is defined by a rim extending at least partially around the peripheral region (the peripheral outer edge of the panel is considered to be the rim).
As for clams 5-8, Goldstein teaches that the resiliently deformable layer is shaped such that its thickness tapers towards the peripheral region; wherein the body defines an operatively top end, bottom end and opposed sides, and wherein the taper of the resiliently deformable layer towards the bottom end defines a steeper gradient than a gradient of the taper towards the top end; wherein the taper of the resiliently deformable layer towards each of the sides defines an equal gradient (see Fig. 3 above); wherein the taper of the resiliently deformable layer towards each of the sides defines a gradient which is equal to or greater than the gradient of the taper towards the bottom end.
As for clam 9, Goldstein teaches that the body is a unitary body which defines the rear surface and the front surface.
As for clam 10, Goldstein teaches a belt 34 secured to the body, the belt defining two ends and at least one end is associated with a fastening mechanism 35 operable to releasably fasten the ends together to secure the device to the user.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 4,597,386) in view of Pardonnet (U.S. Patent No. 6,652,027 B1).
Goldstein teaches the  structure substantially as claimed but does not teach that the rim discontinuously extends around the peripheral region to form a plurality of feet.
			
    PNG
    media_image2.png
    181
    221
    media_image2.png
    Greyscale

However, Pardonnet teaches a similar structure that includes a rigid panel 16 that includes a plurality of feet 38,40,42,44.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636